Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        January 11, 2022




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 In the Matter of the Personal Restraint Petition                  No. 50104-0 –II
 of                                                       (consolidated with No. 54307-9-II)

 JAMES CODY GOODWIN,
                                                             UNPUBLISHED OPINION
                               Petitioner.

       WORSWICK, J. — James C. Goodwin was convicted of first degree felony murder and

taking of a motor vehicle without permission in 1997. The sentencing court sentenced Goodwin

to an exceptional sentence of 480 months. He was 17 at the time of his crimes, conviction, and

sentencing. Goodwin filed this personal restraint petition after our Supreme Court’s decision in

State v. Houston-Sconiers, 188 Wn.2d 1, 391 P.3d 409 (2017), and argues that the sentencing

court did not properly consider his youth as a potential mitigating factor. We agree, grant

Goodwin’s petition, and remand for resentencing.

                                             FACTS

                                        I. BACKGROUND

       James Goodwin was born in August 1979. He committed his crime in 1996. The

evidence admitted at trial established that Richard Barnacascel, Sr., a 74-year-old man, was

beaten to death during a burglary at his home. State v. Goodwin, 93 Wn. App. 1031, No. 21933-

6-II, 1998 WL 856582 at *1-*2 (Wash. Ct. App. Dec. 11, 1998). Goodwin and his codefendant,
No. 50104-0-II
Consol. No. 54307-9-II


Ken Ewing, were in the process of burglarizing the home when Barnacascel returned. Goodwin,

1998 WL 856582, at *2. After they ransacked the house, Goodwin and Ewing left in

Barnacascel’s car. Goodwin, 1998 WL 856582, at *2. On direct appeal, we said:

               Goodwin was arrested and interviewed. He cooperated with police after
       being informed of his rights and discussed the events surrounding Barnacascel’s
       death. He made a taped statement. He acknowledged: (1) having told Ewing that
       Barnacascel’s home would be a good place to burglarize; (2) having walked with
       Ewing to Barnacascel’s home, going inside, and looking for items to steal; and (3)
       having heard a car approaching the house and warning Ewing. Ewing told
       Goodwin to hide, and Goodwin hid in the living room adjoining the kitchen. Ewing
       hid in the kitchen, behind the only door into the house.

               Goodwin explained that Barnacascel had entered the house and stepped into
       the kitchen. Ewing beat Barnacascel to death while Goodwin watched. Goodwin
       helped Ewing pack up stolen items, and the two of them left together in
       Barnacascel’s car. Goodwin and Ewing stopped at Burger King and purchased
       food with the $4 that Ewing had taken from Barnacascel’s pockets. They then drove
       in Barnacascel’s car to Amanda McKinney’s home, and later that evening, to the
       Butcher home in Hoquiam, where they met up with Perron and Christy Butcher.

       ...

                Goodwin was charged with: murder in the first degree, in violation of RCW
       9A.32.030(1)(c), in the course of and in furtherance of robbery and/or burglary in
       the first degree; and taking a motor vehicle without permission.

              In March 1997, a jury convicted Goodwin on both counts.

Goodwin, 1998 WL 856582, at *2.




                                               2
No. 50104-0-II
Consol. No. 54307-9-II


                                          II. SENTENCING

       The court held the sentencing hearing in April 1997.1 Both parties filed presentence

reports. In Goodwin’s report, he made no argument that his age should be considered as a

mitigating factor, but merely stated, “James Goodwin, is seventeen years of age (he will turn

eighteen in August, 1997) and has a substantial standard range in this case.” Br. of Resp’t, App.

1, at 3. His only arguments were based on his accomplice also being convicted and stating,

“This is not an exceptional sentence case.” Br. of Resp’t, App. 1, at 2.

       In its presentence report, the State argued for an exceptional sentence and did not

mention Goodwin’s age or refer to his youth. The State recommended an exceptional sentence

and alluded to findings that Goodwin may not have been a bystander to the physical attack on




1
  Neither the State nor the petitioner has been able to locate a transcript or report of proceedings
from the sentencing hearing. In its brief, the State explained:

       The State has endeavored to locate a copy of the transcript of the sentencing hearing
       held on April 21, 1997 (the State does not have one in its file). The court reporter,
       Constance Chambliss, has since passed away. The State spoke with Sandy Nelson,
       the owner of Ms. Chambliss’s employer, Capitol Pacific Reporting; Capitol Pacific
       does not have a copy of the transcript in its files. The State has located a Notice of
       Filing indicating that the transcript of the sentencing hearing was filed with the
       Grays Harbor County Superior Court Clerk on July 30, 1997. Appendix 4. The
       clerk’s office has searched the physical file in its archives and the State has searched
       the documents and pleadings scanned into the Odyssey system; the transcript has
       not been located. Neither has the State found any other written materials, which
       may have been submitted to the court related to sentencing.

Br. of Resp’t at 2.


                                                  3
No. 50104-0-II
Consol. No. 54307-9-II


Barnacascel, noting, “He and co-defendant Ewing dispute who actually administered the fatal

blows.”2 Br. of Resp’t, App. 2, at 4.

       The sentencing court sentenced Goodwin to an exceptional sentence of 480 months for

the felony murder charge and five months on the taking of a motor vehicle charge, with the

sentences to run concurrently. The sentencing court entered findings and conclusions of law on

the judgment and sentence. The court found, “The defendant was seventeen years old at the time

of the incident. The defendant appears to the Court to be fit and healthy.” Br. of Resp’t, App. 3,

at 8. This was its only reference to Goodwin’s age. There is no transcript of the sentencing

hearing in the record. The record is silent as to any analysis relating to Goodwin’s youth as a

factor in the sentencing court’s decision. The court explained that either Goodwin and Ewing’s

“deliberate cruelty” or the victim’s advanced age, standing alone, would serve as justification for

Goodwin’s exceptional sentence. Br. of Resp’t, App. 3, at 8.

                                   III. PROCEDURAL HISTORY

       In 1998, Goodwin filed a direct appeal to this court and we affirmed. Goodwin, 93 Wn.

App. 1031, No. 21933-6-II, 1998 WL 856582. Our Supreme Court denied review. State v.

Goodwin, 137 Wn.2d 1033 (1999).

       In March 2017, following our Supreme Court’s decision in State v. Houston-Sconiers,

188 Wn.2d 1, 391 P.3d 409 (2017), Goodwin filed a personal restraint petition (PRP) arguing

that under Houston-Sconiers, the sentencing court should have considered Goodwin’s youth as a




2
 Ewing pled guilty to second degree murder. In its presentence report for Goodwin, the State
said that at the time of his plea, Ewing told the court that Goodwin administered the fatal blows.


                                                 4
No. 50104-0-II
Consol. No. 54307-9-II


mitigating factor. In August 2017, we stayed Goodwin’s petition pending our Supreme Court’s

decision in State v. Scott, 190 Wn.2d 586, 416 P.3d 1182 (2018).3

       On October 7, 2019, Goodwin filed a CrR 7.8 “Motion to Modify Judgment and

Sentence” pro se in Grays Harbor County Superior Court. Pet’r’s Br. (No. 54307-9) at 3-8.

There, Goodwin also argued that the sentencing court should have examined his youth as a

mitigating factor under Houston-Sconiers. The superior court transferred Goodwin’s motion to

us as a PRP under CrR 7.8(c)(2) on October 28.

        In September 2020, we consolidated both of Goodwin’s PRPs and stayed the case

pending our Supreme Court’s decisions in In re Personal Restraint of Ali, 196 Wn.2d 220, 474

P.3d 507 (2020), and In re Personal Restraint of Domingo-Cornelio, 196 Wn.2d 255, 474 P.3d

524 (2020).

       In November 2020, we lifted the stay and directed the parties to file supplemental

briefing addressing Ali and Domingo-Cornelio. Goodwin filed his supplemental brief in

December 2020. As part of his supplemental brief, Goodwin included a declaration that stated:

“When I was sentenced in 1997, there was no discussion by counsel or the court regarding any

relationship between my brain development and the crime and/or my ability to change as I

matured.” Pet’r’s Supp. Br., App. 1. The State filed a response brief in 2021 that did not refute

Goodwin’s declaration.




3
  In Scott our Supreme Court held “that RCW 9.94A.730’s parole provision is an adequate
remedy for a Miller violation, rendering unnecessary the resentencing of a defendant who long
ago received a de facto life sentence as a juvenile.” 190 Wn.2d at 588.


                                                 5
No. 50104-0-II
Consol. No. 54307-9-II


                                             ANALYSIS

                                        I. LEGAL PRINCIPLES

        We review questions of constitutional law de novo. State v. Scott, 190 Wn.2d 586, 591,

416 P.3d 1182 (2018). We may grant relief for unlawful restraint as specified under RAP

16.4(c). RAP 16.4(a). Under RAP 16.4(c)(4), continued restraint is unlawful if “[t]here has

been a significant change in the law, whether substantive or procedural, which is material to the

. . . sentence, . . . and sufficient reasons exist to require retroactive application of the changed

legal standard.”

        A petitioner must generally bring a collateral attack on a sentence within one year after

the judgment and sentence become final. RCW 10.73.090(1), (2). “A collateral attack filed

more than one year after the underlying judgment will not be considered time barred by RCW

10.73.090 when it is based on a retroactively applicable ‘significant change in the law, whether

substantive or procedural, which is material to the conviction, sentence, or other order entered.’”

Scott, 190 Wn.2d at 591 (quoting RCW 10.73.100(6)).

        A petitioner alleging constitutional error bears the burden of showing by a preponderance

of the evidence that he was actually and substantially prejudiced by the alleged error. Domingo-

Cornelio, 196 Wn.2d at 267. The petitioner “‘must shoulder the burden of showing, not merely

that the errors at his trial created a possibility of prejudice,’ but that the outcome would more

likely than not have been different had the alleged error not occurred.” In re Pers. Restraint of

Meippen, 193 Wn.2d, 310, 315-16, 440 P.3d 978 (2019) (quoting In re Pers. Restraint of Hagler,




                                                   6
No. 50104-0-II
Consol. No. 54307-9-II


97 Wn.2d 818, 825, 650 P.2d 1103 (1982)) (internal quotation marks omitted) (alteration in

original).

        “We have three options available when reviewing a personal restraint petition:

(1) dismiss the petition, (2) transfer the petition to a superior court for a full determination on the

merits or a reference hearing, or (3) grant the petition.” Ali, 196 Wn.2d at 242 (internal

quotation marks omitted). “A reference hearing is appropriate where the petitioner makes the

required prima facie showing, but ‘the merits of the contentions cannot be determined solely on

the record.’” Ali, 196 Wn.2d at 243 (quoting In re Pers. Restraint of Yates, 177 Wn.2d 1, 18,

296 P.3d 872 (2013)) (internal quotation marks omitted).

        The Eighth Amendment to the U.S. Constitution requires trial courts to consider the

mitigating qualities of youth regardless of whether the youth is sentenced in juvenile or adult

court. Houston-Sconiers, 188 Wn.2d at 19-21. “Critically, the Eighth Amendment requires trial

courts to exercise this discretion at the time of sentencing itself, regardless of what opportunities

for discretionary release may occur down the line.” Houston-Sconiers, 188 Wn.2d at 20.

                                           II. TIMELINESS

        As an initial matter, the State argues that Goodwin’s collateral attack is time barred

because he fails to establish an exception to the one-year deadline to file a PRP after sentencing

under RCW 10.73.100(6). In a footnote, the State acknowledges that this argument fails under

our Supreme Court’s decisions in Ali and Domingo-Cornelio, but that the State disagrees with

our Supreme Court’s conclusion. Accordingly, this argument fails.




                                                   7
No. 50104-0-II
Consol. No. 54307-9-II


          In Ali, our Supreme Court held that Houston-Sconiers was a significant and material

change in the law. 196 Wn.2d 233-35. Likewise, the Ali and Domingo-Cornelio courts

determined that Houston-Sconiers’s requirement that a trial court consider youth was retroactive.

Ali, 196 Wn.2d at 236; Domingo-Cornelio, 196 Wn.2d at 262.

          Goodwin was sentenced at age 17 in 1997. His collateral attack is timely under RCW

10.73.100(6) because it follows Houston-Sconiers, which is retroactive.

                               III. APPLICATION OF HOUSTON-SCONIERS

          In his initial petition, as well as in his pro se brief, Goodwin argues that his sentencing

court was required to consider his youth when imposing his sentence, that this requirement

applies retroactively, and that the possibility of parole does not cure such a constitutional

violation. As explained above, the State’s arguments on timeliness and retroactivity fail.4

Houston-Sconiers, 188 Wn.2d at 20; Ali, 196 Wn.2d at 236; Domingo-Cornelio, 196 Wn.2d at

262. Additionally, the Houston-Sconiers court held that the possibility of parole does not cure a

constitutional violation.5 188 Wn.2d at 20. Accordingly, Goodwin prevails on the arguments in

his initial petitions. However, that does not end our analysis. As noted above, we must

determine whether Goodwin was actually and substantially prejudiced by the sentencing court’s

decision. Meippen, 193 Wn.2d at 315-16.




4
    The State does not respond to the arguments in Goodwin’s initial petitions.
5
  “Critically, the Eighth Amendment requires trial courts to exercise this discretion at the time of
sentencing itself, regardless of what opportunities for discretionary release may occur down the
line.” Houston-Sconiers, 188 Wn.2d at 20.


                                                    8
No. 50104-0-II
Consol. No. 54307-9-II


                      IV. SENTENCING COURT’S CONSIDERATION OF YOUTH

       In his supplemental brief, Goodwin argues that the sentencing court failed to consider

mitigating factors of youth during his sentencing and that he was prejudiced by the sentencing

court’s failure to consider those mitigating factors. We agree.

       Goodwin must demonstrate by a preponderance of the evidence that he was actually and

substantially prejudiced by the constitutional error to obtain relief. Domingo-Cornelio, 196

Wn.2d at 267. Where there is no evidence to suggest that the sentencing court considered any

mitigating circumstances relating to a petitioner’s youth and the only relevant information

presented to the court was the petitioner’s age at the time of the crimes, then the petitioner has

demonstrated such prejudice. See Domingo-Cornelio, 196 Wn.2d at 267.

       [A] petitioner establishes actual and substantial prejudice when a sentencing court
       fails to consider mitigating factors relating to the youthfulness of a juvenile tried as
       an adult and/or does not appreciate its discretion to impose any exceptional
       sentence in light of that consideration.

       Unless the court meaningfully considers youth and knows it has absolute discretion
       to impose a lower sentence, we cannot be certain that an adult standard range was
       imposed appropriately on a juvenile under Houston-Sconiers.

Domingo-Cornelio, 196 Wn.2d at 268.

       As the Houston-Sconiers court explained, sentencing courts should have considered:

       mitigating circumstances related to the defendant’s youth—including age and its
       ‘hallmark features,’ such as the juvenile’s ‘immaturity, impetuosity, and failure to
       appreciate risks and consequences.’ It must also consider factors like the nature of
       the juvenile’s surrounding environment and family circumstances, the extent of the
       juvenile’s participation in the crime, and ‘the way familial and peer pressures may
       have affected him [or her].’ And it must consider how youth impacted any legal
       defense, along with any factors suggesting that the child might be successfully
       rehabilitated.




                                                  9
No. 50104-0-II
Consol. No. 54307-9-II


188 Wn.2d at 23 (quoting Miller v. Alabama, 567 U.S. 460, 477, 132 S. Ct. 2455, 183 L. Ed. 2d

407 (2012)) (alteration in original).

       Here, as in Domingo-Cornelio, the only relevant information presented to the sentencing

court was Goodwin’s age at the time of his crimes. There is nothing in the record that shows the

sentencing court considered youth as a mitigating factor. In his presentence report, Goodwin’s

trial counsel made no argument to the sentencing court that age should be considered as a

mitigating factor, but merely stated, “James Goodwin, is seventeen years of age (he will turn

eighteen in August, 1997) and has a substantial standard range in this case.” Br. of Resp’t,

App. 1, at 3. In its presentence report, the State argued for an exceptional sentence and did not

mention Goodwin’s age or refer to his youth.

       Likewise, nothing in the sentencing court’s findings and conclusions at sentencing show

that the court considered youth in any way as a mitigating factor. The court found, “The

defendant was seventeen years old at the time of the incident. The defendant appears to the

Court to be fit and healthy.” Br. of Resp’t, App. 3, at 8. This was its only reference to

Goodwin’s age. There is no transcript of the sentencing hearing in the record, it having been

apparently lost in the intervening decades. The record is silent as to any analysis relating to

Goodwin’s youth as a factor in the sentencing court’s decision. Furthermore, Goodwin filed a

declaration stating that “there was no discussion by counsel or the court regarding any

relationship between my brain development and the crime and/or my ability to change as I

matured.” Pet’r’s Supp. Br., App. 1. This statement is unrefuted.




                                                 10
No. 50104-0-II
Consol. No. 54307-9-II


       Thus, there is nothing in the record on appeal that shows the sentencing court in any way

considered the “hallmark features” relevant to Goodwin’s youth. Accordingly, Goodwin has

established actual and substantial prejudice.

       The State cites In re Personal Restraint of Meippen, 193 Wn.2d at 312-13, to argue that

Goodwin fails to demonstrate prejudice. Meippen is distinguishable. There, the record showed

that the trial court considered the mitigating factors of youth during sentencing.6 Meippen, 193

Wn.2d at 316. Thus, it was possible for our Supreme Court to determine that Meippen was

unable to show that his sentence would have changed had the court had the benefit of Houston-

Sconiers.

       From the record before us, Goodwin has established that the trial court never took

Goodwin’s youth into consideration in any way. Under Domingo-Cornelio, this is actual and

substantial prejudice.

       Furthermore, contrary to the State’s argument, there is no guarantee that under the

Domingo-Cornelio rule a petitioner will receive a shorter sentence on remand. The Eighth

Amendment requires that a sentencing court merely consider youth, it does not mandate shorter

sentences for youthful defendants. The only requirement is that a petitioner receive a sentencing

hearing during which the trial court considers the mitigating circumstances of youth.




6
  “At sentencing, Meippen’s counsel argued that mitigating qualities of youth—Meippen’s age,
immaturity, and failure to appreciate the consequences of his actions—supported a sentence at
the bottom of the standard range. The trial court considered these mitigating qualities and,
nevertheless, imposed a top-end standard range sentence.” Meippen, 193 Wn.2d at 316.


                                                11
No. 50104-0-II
Consol. No. 54307-9-II


        We hold that Goodwin’s sentencing court failed to consider mitigating factors relating to

his youthfulness when he was a juvenile tried as an adult. Similar to Domingo-Cornelio, we

conclude that had the sentencing court had the benefit of Houston-Sconiers here, it is more likely

than not that the trial court would have imposed a standard range sentence and not an exceptional

one. Accordingly, Goodwin was substantially prejudiced. Thus, we grant Goodwin’s petition

and remand to the trial court for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                       Worswick, J.
 We concur:



 Glasgow, A.C.J.




 Price, J.




                                                  12